             Case 3:19-cv-01218 Document 1 Filed 08/07/19 Page 1 of 9



                             UNITED STATES DISTRICT COURT

                                   DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA,                    :
                                             :
                      Plaintiff,             :
                                             :
       v.                                    :       Civil No. 3:19CV1218
                                             :
ONE IRISH SPORT HORSE NAMED                  :
CINDA,                                       :
                                             :
                      Defendant.             :       August 7, 2019
                                             :
[CLAIMANT: BELLE ZACHARY]                    :


                        VERIFIED COMPLAINT OF FORFEITURE

       Plaintiff, United States of America, by and through its attorneys, John H. Durham, United

States Attorney for the District of Connecticut, and Julie G. Turbert, Assistant United States

Attorney, brings this complaint and alleges as follows in accordance with Rule G(2) of the

Supplemental Rules for Admiralty Maritime and Forfeiture Claims:

                                   NATURE OF THE ACTION

       1.      This is an action to forfeit and condemn to the use and benefit of the United States

of America the following property: One Irish Sport Horse Named Cinda (Defendant Horse), for

violations of 18 U.S.C. ' 981(a)(1)(A) or (C).

                                   THE DEFENDANT IN REM

       2.      The Defendant is One Irish Sport Horse Named Cinda and has an estimated value

of $125,000 to $135,000.
              Case 3:19-cv-01218 Document 1 Filed 08/07/19 Page 2 of 9



        3.      On August 1, 2019, the Defendant Horse was seized at Just a Folly Farm, 1555 N.

Baldwin Road, Oxford, Michigan, pursuant to a federal seizure warrant. The Defendant Horse is

presently in the custody of the United States Marshals Service.

                                  JURISDICTION AND VENUE

        4.      Plaintiff brings this action in rem in its own right to forfeit and condemn the

Defendant Horse. This Court has jurisdiction over an action commenced by the United States

pursuant to 28 U.S.C. ' 1345, and over an action for forfeiture pursuant to 28 U.S.C. ' 1355(a).

        5.      This Court has in rem jurisdiction over the Defendant Horse under 28 U.S.C.

1355(b). Upon the filing of this complaint, the plaintiff requests that the Court issue an arrest

warrant in rem pursuant to Supplemental Rule G(3)(b), which the plaintiff will execute upon the

Defendant Horse pursuant to 28 U.S.C. ' 1355(d) and Supplemental Rule G(3)(c).

        6.      Venue is proper in this district pursuant to 28 U.S.C. ' 1355(b)(1), because the

acts or omissions giving rise to the forfeiture occurred in this district.

                                    BASIS FOR FORFEITURE

        7.      The Defendant Horse is subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(A)

because it was involved in a transaction or attempted transaction, or traceable thereto, in

violation of 18 U.S.C. §§ 1956 and 1957, or pursuant to 18 U.S.C. § 981(a)(1)(C) because it

constitutes or is derived from proceeds traceable to an offense constituting “specified unlawful

activity” (as defined in 18 U.S.C. § 1956(c)(7)), namely wire fraud in violation of 18 U.S.C. §

1343, or conspiracy to commit such offense.




                                                   2
             Case 3:19-cv-01218 Document 1 Filed 08/07/19 Page 3 of 9



                              BACKGROUND AND INVESTIGATION

       8.      From approximately November 2011 to approximately April 2017, Thomas

Murtha (Murtha) engaged in a scheme and artifice to defraud individual victims by falsely

representing to them that he would invest their funds and/or conduct real estate transactions for

them and remit funds to the appropriate party when, as he well knew, he intended to use the

money for other expenses, including payment for personal expenditures.

       9.      According to a report of the Connecticut Office of Chief Disciplinary Counsel,

Murtha was admitted to the bar of the State of Connecticut on May 19, 1981. During the time

period relevant to this investigation, Murtha operated a law practice under the name Maher &

Murtha LLC in Bridgeport, Connecticut. In September 2016, Murtha resigned from the bar after

three grievance complaints were filed against him.

       10.     During the course of his scheme and as described more thoroughly herein, Murtha

fraudulently obtained and/or fraudulently converted over $1,900,000 from numerous victims.

As part of his scheme to defraud, Murtha made materially false statements to induce a victim,

hereinafter referred to as Victim #1, to invest over $600,000, purportedly for real estate

investments. Murtha was also retained to handle real estate transactions on behalf of other

victims; Murtha embezzled funds from those victims instead of remitting funds to the

appropriate parties. When confronted about missing funds, Murtha sent emails to victims and/or

their attorneys; the emails were designed to delay action on part of the victims, and also

contained material misrepresentations.

       11.     The Connecticut Practice Book regulates certain conduct of attorneys who

practice within the State of Connecticut. Included in those provisions are requirements related to


                                                 3
               Case 3:19-cv-01218 Document 1 Filed 08/07/19 Page 4 of 9



the handling of monies received from clients and third parties. The Practice Book requires that

“[a] lawyer shall hold property of clients or third persons that is in a lawyer’s possession in

connection with a representation separate from the lawyer’s own property. Funds shall be kept

by the lawyer and shall be preserved for a period of seven years . . . .” Practice Book, Rules of

Professional Conduct, Rule 1.15(b). An account used to hold such funds is often referred to as an

attorney’s “IOLTA” account, and is an interest-bearing or dividend-bearing account established

at certain eligible financial institutions. Interest accrued in these accounts is directed to legal

services to help the poor and needy. An IOLTA account can only include client or third party

funds, and may not hold the personal funds of any attorney, except funds to pay for bank service

charges or obtaining a waiver of fees and service charges for the account. Practice Book, Rules

of Professional Conduct, Rule 1.15(a)(5) and (c). Funds handled by an attorney as a fiduciary

must be maintained separate and apart from the attorney’s personal funds, and monies handled

by an attorney as a fiduciary may not be used for any unauthorized purpose. Practice Book § 2-

27(a).

         12.    During the time period relevant to this investigation, Murtha used several bank

accounts at TD Bank, including at least two accounts designated as “IOLTA” accounts. Three

accounts are relevant for the scheme described herein: TD Bank Account with number ending

4008 entitled Maher & Murtha LLC Attorneys at Law IOLTA Trust Account, Litigation Account

(“IOLTA Litigation Account # 4008”); TD Bank account with number ending 5820 entitled

Maher & Murtha LLC IOLTA Attorneys at Law, Real Estate Trustee Acct (“IOLTA Real Estate

Account # 5820”); and Thomas M. Murtha, Esquire TD Bank account with number ending 6062

(“Murtha’s personal account # 6062”).


                                                   4
             Case 3:19-cv-01218 Document 1 Filed 08/07/19 Page 5 of 9



       13.     On March 29, 2017, this Court issued a criminal complaint and arrest warrant for

Thomas Murtha. On April 5, 2017, Murtha was arrested in the Eastern District of Michigan.

       14.     On August 16, 2017, a grand jury sitting in New Haven returned a four-count

indictment charging Murtha with wire fraud, in violation of 18 U.S.C. § 1343. On May 30, 2018,

Murtha pleaded guilty to one count of wire fraud in Case No. 3:17CR180 (MPS).

       15.     On November 16, 2018, Thomas Murtha was sentenced to 78 months

imprisonment. Although the parties had disputed whether Victim #1 was, in fact, a victim of

Murtha’s charged crimes, the Court determined at the sentencing hearing that Victim #1 was

indeed a victim of Murtha.

              PURCHASE OF ONE IRISH SPORT HORSE NAMED CINDA

       16.     During the course of the criminal investigation, the government learned that some

of Murtha’s victim’s money—including Victim #1’s money—was used to purchase a horse.

       17.     K.F. is the head trainer at Old Westbury Equestrian Center in Long Island, New

York. Around October 2015, Thomas Murtha, his wife, and his wife’s daughter traveled from

Michigan to New York to look at an Irish Sport Horse named Cinda that was being advertised on

K.F.’s website. K.F. was the broker for S.R., the original owner of Cinda.

       18.     On December 2, 2015, the parties agreed to a purchase price of $145,000. Clients

have an option to buy the horse outright or lease the horse for one year at an agreed upon price.

At the end of the lease, the client can purchase the horse or return the horse. Murtha and his wife

agreed to lease the horse for one year for $60,000 plus an insurance premium of $5,020.

       19.     Two days later, on December 4, 2015, S.R. received a wire transfer in the amount

of $65,020 from Murtha’s IOLTA Real Estate Account # 5820. That account had been funded in


                                                 5
             Case 3:19-cv-01218 Document 1 Filed 08/07/19 Page 6 of 9



part with a fraudulently obtained deposit of $250,000 from Victim #1 on October 20, 2015. 1

Although additional deposits and withdrawals occurred in the #5820 account between October

20, 2015, and December 4, 2015, there would not have been enough money in that account to

make the full $65,020 deposit for Cinda had it not been for Victim #1’s $250,000 deposit.

       20.     After several months, Murtha and his wife decided that they wanted to terminate

the lease early and fully purchase the horse. Accordingly, a second payment of $81,653.00 was

sent to S.R. on March 3, 2016. It was a wire transfer from a Stratford, Connecticut business

called Home Comfort Practice Incorporated.

       21.     L.W. is the owner of Home Comfort Practice Incorporated. He said Thomas

Murtha represented him and his business in a civil matter in 2015 and they became friends. In

early 2016, Murtha asked L.W. for a loan of approximately $85,000. The loan was supposed to

be for two weeks. Murtha told L.W. where to send it, which L.W. did, but never told L.W. what

the money was for. Sometime later, Murtha told him the money was for a horse.

       22.     Murtha did not timely pay the loan back to L.W. as he promised. Some months

later, in June 2016, L.W. began to “ride” Murtha for repayment. L.W. received two bounced

checks from Murtha before s/he was actually repaid. On June 14, 2016, L.W. received a check in

the amount of $10,000 payable to Home Comfort Practice drawn on Murtha’s personal account

#6062. On July 28, 2016, L.W. received a $75,000 check payable to Home Comfort Practice


       1
           As explained in the government’s sentencing memorandum in the underlying criminal
case, Murtha defrauded Victim #1 by falsely representing to him that he would invest his money
in real estate in Newtown. See Docket No. 87 in Case No. 3:17CR180 (MPS), at 7-16.
Although the parties disputed whether Victim #1 (referred to H.G. in the parties’ pleadings),
Judge Shea ultimately concluded that Victim #1 was, in fact, a victim of Murtha in the charged
crimes. See Ex. 1 (Sent’g Tr. Excerpt at DA75-79). Murtha is currently appealing his sentence
and challenging Judge Shea’s finding that Victim #1 is a victim.

                                                6
             Case 3:19-cv-01218 Document 1 Filed 08/07/19 Page 7 of 9



drawn on the IOLTA Litigation Account # 4008.

       23.     The $75,000 payment to L.W. was funded by a $209,790.93 deposit into the

IOLTA Litigation Account # 4008 on July 27, 2016, the day before the check was made to L.W.

Those proceeds derived from a real estate transaction involved in the fraud Murtha perpetrated

against Victim #1.

       24.     On November 14, 2017, an individual residing in Temperance, Michigan, who

boarded Cinda told the FBI that the horse had a leg injury and had been seen by two

veterinarians. The veterinarians recommended six months to one year rest and treatment.

       25.     Individual #2 is a member of the “horse community” in Michigan and sees

Murtha’s wife, her daughter, and Cinda on a regular basis as they compete in shows in Michigan,

Ohio, and Kentucky. On May 15, 2019, Individual #2 said that Cinda was competing in a horse

show in Ann Arbor, Michigan. Cinda is currently boarded at Just A Folly Farm in Oxford,

Michigan. The horse is in very good health and is estimated to be worth $125,000 to $135,000. I

have reviewed recent videos purported to be of Cinda from November 2018 and February 2019

riding and jumping in horse shows that have been posted to social media accounts.

       26.     Individual #2 said that the Murtha’s wife and daughter have talked about selling

or leasing Cinda because Murtha’s stepdaughter will be going away to college in the fall.

                                         CONCLUSION

       27.     The Defendant Horse was involved in a transaction or attempted transaction, or

traceable thereto, in violation of 18 U.S.C. §§ 1956 and 1957, and is therefore subject to

forfeiture pursuant to 18 U.S.C. § 981(a)(1)(A); or that it constitutes or is derived from proceeds

traceable to an offense constituting “specified unlawful activity” (as defined in 18 U.S.C. §


                                                 7
             Case 3:19-cv-01218 Document 1 Filed 08/07/19 Page 8 of 9



1956(c)(7)), namely wire fraud in violation of 18 U.S.C. §1343, and is therefore subject to

forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C).

       WHEREFORE, the United States of America prays that a Warrant of Arrest In Rem for

the Defendant, One Irish Sport Horse Named Cinda; that due notice be given to all parties to

appear and show cause why the forfeiture should not be decreed; that judgment be entered

declaring the Defendant Horse to be condemned and forfeited to the United States of America

for disposition according to law; and that the United States of America be granted such other and

further relief as this Court may deem just and proper.

                                                       Respectfully submitted,

                                                       JOHN H. DURHAM
                                                       UNITED STATES ATTORNEY


                                                            /s/ John B. Hughes
                                                       JOHN B. HUGHES
                                                       ASSISTANT U.S. ATTORNEY
                                                       CHIEF, CIVIL DIVISION


                                                             /s/ Julie G. Turbert
                                                       JULIE G. TURBERT
                                                       ASSISTANT U.S. ATTORNEY
                                                       ATTORNEY BAR # ct23398
                                                       157 CHURCH STREET
                                                       NEW HAVEN, CT 06510
                                                       TELEPHONE: (203) 821-3700
                                                       FAX: (203) 773-5373
                                                       EMAIL: Julie.Turbert@usdoj.gov




                                                   8
              Case 3:19-cv-01218 Document 1 Filed 08/07/19 Page 9 of 9



                                          DECLARATION

        I am a Special Agent of the Federal Bureau of Investigation and the case agent assigned

the responsibility for this case.

        I have read the contents of the foregoing Verified Complaint of Forfeiture, and it is true

to the best of my knowledge and belief.

        I declare under penalty of perjury that the foregoing is true and correct.

        Executed on this 6th day of August, 2019.



                                                    /s/ David J. Ford
                                               DAVID J. FORD
                                               SPECIAL AGENT
                                               FEDERAL BUREAU OF INVESTIGATION




                                                  9
     Case 3:19-cv-01218 Document 1-1 Filed 08/07/19 Page 1 of 5




EXHIBIT 1
Case 3:19-cv-01218 Document 1-1 Filed 08/07/19 Page 2 of 5
Case 3:19-cv-01218 Document 1-1 Filed 08/07/19 Page 3 of 5
Case 3:19-cv-01218 Document 1-1 Filed 08/07/19 Page 4 of 5
Case 3:19-cv-01218 Document 1-1 Filed 08/07/19 Page 5 of 5
